Citation Nr: 0210620	
Decision Date: 08/27/02    Archive Date: 09/05/02

DOCKET NO.  98-10 309A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Lincoln, Nebraska

THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.

REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

K. Johnson, Counsel



INTRODUCTION

The veteran served on active duty from September 1948 to May 
1952.

This matter initially came to the Board of Veterans' Appeals 
(Board) from a November 1997 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska, which denied the claim of entitlement to a total 
disability rating due to individual unemployability.  A 
notice of disagreement was submitted in December 1997.  A 
statement of the case was issued in June 1998.  In July 1998, 
the veteran submitted his substantive appeal.  

In January 2000, the Board remanded the case to the RO for 
further development.  As explained in more detail below, the 
RO completed, to the extent possible, the requested 
development on the remanded issue.  However, as the RO also 
has continued the denial of the appeal, those matters have 
been returned to the Board for further appellate 
consideration.  

When the veteran filed his substantive appeal in July 1998, 
he raised the issue of an increased rating for hallux valgus.  
In May 2002, the RO denied the claim.  However, as appellate 
action has not been initiated with respect to that issue, the 
matter is not before the Board at this time. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has, to the extent possible, 
been accomplished.

2.  The veteran's service-connected disabilities include 
sinusitis, rated as 30 percent disabling, and left hallux 
valgus, rated as noncompensable.  

3.  The veteran has a high school education, and employment 
experience as a self-employed farmer.  

4.  The veteran's sinusitis and left hallux valgus do not 
preclude him from obtaining or retaining substantially 
gainful employment.  


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 1991 and Supp. 2001); 38 C.F.R. §§ 
3.340, 3.341, 4.15, 4.16 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was signed 
into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West Supp. 2001).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001 (to be codified as amended at 
38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)).

Considering the record in light of the above, the Board finds 
that the passage of the VCAA and its implementing regulations 
does not prevent the Board from rendering a decision on the 
claim on appeal at this time, as all notification and 
development action needed to render a fair decision on the 
claim on appeal has, to the extent possible, been 
accomplished.

Through the June 1998 statement of the case, subsequently 
issued supplemental statements of the case, and the Board's 
January 2000 remand, and various correspondence from the RO, 
the veteran and his representative have been notified of the 
law and regulations governing entitlement to the benefit he 
seeks, the evidence which would substantiate his claim, and 
the evidence which has been considered in connection with his 
appeal.  Thus, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim, and provided ample opportunity to submit 
information and evidence.  Moreover, because, as explained 
below, there is no indication whatsoever that there is any 
existing, potentially relevant evidence to obtain, the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
VA, is not here at issue.  See Quartuccio v. Principi, No. 
01-997 (U.S. Vet. App. June 19, 2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the veteran in obtaining the evidence 
necessary to substantiate his claim.  The RO has arranged for 
the veteran to undergo VA examination in connection with the 
claim, most recently at the request of the Board, and has 
obtained VA outpatient treatment records from the VA medical 
facility identified by the veteran.  The Board notes that 
neither the veteran nor his representative has identified, 
and the record does not otherwise indicate, any existing 
pertinent evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  In fact, when the 
RO requested, in a February 2000 letter, that the veteran 
furnish any information about any additional medical evidence 
that had not already been submitted, the veteran responded, 
in May 2000, that he had no additional evidence to submit, 
and provided no information about any other evidence.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board's consideration of the claims 
at this juncture, without first remanding to the RO for 
explicit VCAA consideration, or for an additional 
notification and/or development action .  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  

II.  Factual Background

The veteran served on active duty from September 1948 to May 
1952, during which time he underwent a bilateral maxillary 
sinusotomy.  Soon after service, in July 1952, the RO granted 
service connection for permanent residuals of this surgery, 
and assigned a 10 percent rating.  Private and VA records 
reflect continued complaints of and treatment for sinusitis 
and frontal headaches, from 1956 to the 1990s.  

In June 1994, the veteran filed a claim for an increased 
rating for sinusitis.  In July 1994, a statement from the 
veteran's spouse was submitted, and a VA examination was 
conducted in August 1994.  In the July 1994 statement, the 
veteran's wife reported that she and the veteran had been 
married for 41 years and that he worked as a self-employed 
farmer.  She reported that the veteran tolerated the 
headaches and that the veteran has always suffered from nasal 
congestion.  She offered further information concerning the 
frequency and severity of the headaches, and how it 
interferes with his ability to get work done.  In January 
1995, the RO granted an increased rating, to 30 percent, for 
the veteran's sinusitis.  The veteran appealed that decision 
to the Board.  

In his VA Form 21-8940 (Veteran's Application for Increased 
Compensation Based on Unemployability), received in February 
1995, the veteran reported that his service-connected 
sinusitis prevents him from securing or following any 
substantially gainful occupation.  He indicated that he had 
been under a doctor's care and/or hospitalized over the past 
12 months.  He had been treated by a VA physician in May, 
August and November 1994, and June 1995.  He reported that 
1989 was the date his disability affected his full-time 
employment, and that 1991 was the last time he worked full-
time and the date he became too disabled to work.  He noted 
that the most he had earned in one year was $40,000 in 1991, 
and that he was a farmer.  He noted that he was self-employed 
from 1985 to 1989.  He offered the following comment:

As a self-employed farmer, I have enjoyed 
the luxury of being able to just take 
time off when I experience problems with 
my sinuses (and the associated pain).  I 
have in the vicinity of 3 to 4 severe 
attacks per month that complete 
incapacitate me for up to 24 hours at a 
time.  

The also veteran reported that he did not earn any income for 
the past 12 months; that he left his last job because of his 
disability; that he did not expect to receive retirement and 
workers compensation benefits; and that he has not attempted 
to obtain employment since he became too disabled to work.  
Regarding his education, he indicated that he had completed 
high school, and that he has not had any education and 
training since before or after he became too disabled to 
work.  The veteran further noted that during the past several 
years, he obtained help because of the severe sinus attacks, 
and that he was grateful that he had reached retirement age 
since he was having extreme difficulty continuing with a 
full-time schedule.  

A VA general medical examination was conducted in April 1995, 
and a psychiatric examination was conducted in May 1995.  
Each examiner offered assessments regarding the possible 
relationship between the veteran's complaints of headaches 
and his service-connected sinusitis.  Regarding the 
assessment of headaches, the record included private medical 
records from a neurologist.  In November 1995, the RO sent a 
letter to the private neurologist who examined and treated 
the veteran in May and August 1995, and asked him to provide 
a further explanation of his examination reports.  In a 
November 1995 letter, he reiterated that he believed the 
headaches and sinus condition were different problems.

Private medical records dated in 1995, 1996 and 1997, reflect 
the veteran's continued complaints related to sinusitis, as 
well as findings made during various visits to his physician.  
In May 1996, the veteran underwent a bilateral total 
endoscopic ethmoidectomy, bilateral middle meatal 
antrostomies, and partial resection of the left middle 
turbinate.  A VA examination was conducted in October 1997, 
and the examiner's diagnoses included hypertension, cluster 
headaches, and history of chronic maxillary sinusitis with 
the disease primarily originating from the maxillary sinus.

In a July 1998 decision, the Board denied the veteran's claim 
of entitlement to rating in excess of 30 percent for 
sinusitis.  The Board found that the veteran's service-
connected sinusitis is manifested by severe recurrent 
headaches and mucosal thickening of the bilateral maxillary 
sinuses.

Continued treatment for the veteran's sinusitis is reflected 
in VA treatment records dated in 2001.  On a visit in June 
2001, the examiner noticed some swelling of the mucous 
membranes of the nose.  In October 2001, the examiner noted 
that the veteran's sinusitis was "fairly well controlled" 
with loratadine, and that the use of Imitrex helped with the 
headaches.  

The veteran was afforded VA examinations in April 2002 to 
determine the severity of his left hallux valgus and 
sinusitis disabilities.  Regarding the feet, the examiner 
acknowledged a review of the claims file.  The veteran 
complained that his feet get cold and he has to use an 
electric blanket, even in the summertime.  He never has pain, 
but he noticed a dead area at the head of the second 
metatarsal.  He was not under treatment for the feet, and 
denied flare-ups, as well as the use of crutches, braces, 
canes, or special shoes.  He denied any surgery, other than 
treatment following an injury in 1954.  He was not using 
inserts or devices, and the feet did not interfere with his 
daily activities and that he would go dancing three nights a 
week.  

Following an examination of the veteran's feet, the examiner 
diagnosed neuroma in the right foot at the distal aspect of 
the right second metatarsal, according to the veteran's 
comments, as well as bilateral hallux valgus, worse on the 
right, and hammer toe of the right fifth toe.  The examiner 
opined that in addition to the veteran's comments, his hallux 
valgus does not interfere with what he does on a daily basis, 
as the veteran mentioned going dancing three nights a week.  
The examiner noted that the veteran ambulated without 
difficulty and said that he had not pain in the feet at all.  
The x-rays revealed minimal degenerative change bilateral 
first metatarsal phalangeal joints.  

On examination of the sinusitis, the veteran reported that he 
gets little to no relief with any of the prescribed nasal 
topical steroid sprays or saline sprays.  There is better 
nasal breathing with Afrin, even though he had been advised 
of side effects such as rhinitis medicamentosa and nasal 
atrophy.  He denied drainage, purulent discharge, crusting, 
fevers, or required use of antibiotics.  His main complaint 
was that of obstruction which moves from side to side, as 
well as the development of right-sided headaches that are 
relieved with Imitrex.  However, it was noted that the 
veteran was advised that his headaches were not related to 
the nasal congestion.  It was noted that the veteran was 
employed in a rural type farming work after service.  

The examiner noted an impression of nasal obstruction with no 
anatomical deformity.  The examiner commented that the 
pattern of chronic nasal obstruction and absence of enlarged 
turbinates, or nasal polyps is consistent with rhinitis 
medicamentosa.  The examiner offered further comments 
regarding these findings and the chronic use of Afrin.  
Regarding the headaches, the examiner was not certain as to 
their etiology, but did find that the resolution of the 
headaches with Imitrex suggests more of a migraine vascular 
type pattern, not related to sinusitis.  

The examiner did not find evidence of any anatomic 
obstruction.  Regarding employability, the examiner noted the 
following:

I cannot comment on the amount of 
disability that his causes him, because 
this is very subjective in terms of his 
nasal obstruction and his ability to be 
employed.  I can only comment that there 
is no anatomic deformity in his nose at 
this time causing the nasal obstruction 
and I will leave my comments at that.  


III.  Analysis

Generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. 
§ 3.340.

Total disability ratings are authorized for any disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities prescribes a 100 disability evaluation, or, with 
less disability, if certain criteria are met.  Id.  Where the 
schedular rating is less than total, a total disability 
rating for compensation purposes may be assigned when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, or if there are two or more disabilities, there shall 
be at least one ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In 
exceptional circumstances, where the veteran does not meet 
the aforementioned percentage requirements, a total rating 
may nonetheless be assigned upon a showing that the 
individual is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. § 4.16(b).

If the schedular rating is less than 100 percent, the issue 
of unemployability must be determined without regard to the 
advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.  
Marginal employment shall not be considered substantially 
gainful employment.  38 C.F.R. § 4.16(a).  Factors to be 
considered are the veteran's education, employment history, 
and vocational attainment.  Ferraro v. Derwinski, 1 Vet. 
App. 326, 332 (1991).  In reaching such a determination, the 
central inquiry is "whether the veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993) (emphasis added).  Consideration may not be given to 
the impairment caused by nonservice-connected disabilities.  
See 38 C.F.R. §§ 3.341, 4.16, 4.19.

In this case, service connection is in effect for sinusitis, 
rated as 30 percent disabling, and left hallux valgus, rated 
as noncompensable.  The combined rating is 30 percent.  Even 
when considering the additional examination and treatment 
records added to the file since the Board denied the claim 
for an increased rating for sinusitis claim in 1998, it does 
not appear that any higher evaluation, for TDIU purposes, is 
warranted, as the condition is controlled with medication.  
Regarding the left hallux valgus, it was reported that the 
condition does not interfere with regular activities, and 
that the veteran was able to go dancing three nights a week.  

Therefore, the veteran does not meet the minimum percentage 
requirements for a TDIU under section 4.16(a) because neither 
of his service-connected disabilities is rated as 60 percent 
disabling.  Under such circumstances, the veteran can only be 
awarded a TDIU, pursuant to the procedures set forth in 
section 4.16(b), if this is an exceptional case, and the 
veteran is otherwise shown to be unemployable due to his 
service-connected disabilities.  Unfortunately, there is no 
such probative evidence in this case.  

The veteran and his wife have asserted that the veteran is 
unemployable as a result of his service-connected 
disabilities.  However, neither has the training or and 
expertise to render a competent and probative (persuasive) 
opinion on the subject.  See Bostain v. West , 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997).  Moreover, no such competent and probative evidence 
to support those assertions has been presented.  

In this case, the RO attempted to obtain a medical opinion as 
to the veteran's unemployability.  While the examining 
physician indicated that he could not make an assessment with 
regard to the amount of disability caused by the sinusitis, 
his further comments that the veteran's complaints were, 
essentially, entirely subjective, and that, despite the 
veteran's assertions and chronic use of Afrin, there was no 
evidence of any anatomic obstruction, appears to weigh 
against any finding of unemployability due to service-
connected disability.  Moreover, although the veteran has 
been given a number of opportunities to present medical 
opinion or other objective evidence in support of his claim 
of unemployability, he has neither presented nor alluded to 
the existence of any such evidence.  

There is otherwise no evidence that the veteran's 
circumstances are so exceptional as to warrant a grant of a 
TDIU under the provisions of section 4.16(b).  The veteran 
has a high school diploma, and has experience working as a 
self-employed as a farmer.  While he asserts that he is now 
unemployable, he also indicated that he was grateful that he 
had reached "retirement age."  As indicated above, however, 
the veteran's age is not a factor for consideration in the 
award of a TDIU.  Pertaining to his ability to work when he 
was, in fact working, the Board notes that, during a recent 
examination, he remarked that he had the "luxury" of taking 
time off when he suffered from sinusitis attacks three or 
four times a month.  He also indicated that for the past 
several years, he had obtained some help.  Therefore, it 
appears that the service-connected sinusitis, the veteran's 
only compensable service-connected disability, had been was 
an inconvenience that became a bit greater during the last 
two years that the veteran was self-employed.  However, it 
has not been shown that the veteran's sinusitis then or now 
completely precludes employment, and the medical evidence 
seems to suggest otherwise.  In October 2001, a VA examiner 
noted that the veteran's sinusitis was "fairly well 
controlled" with loratadine, and that the use of Imitrex 
helped with the headaches.  

Even assuming, arguendo, that the veteran assertions are 
accepted as credible for the purpose of establishing that his 
service-connected disabilities would interfere with his 
ability to work in his chosen profession, if he were still 
working, even demonstrated inconvenience or interference with 
work as a result of service-connected disabilities, alone, is 
not equivalent to a total inability to work-which is 
required for a TDIU.  Moreover, while the veteran has 
reported that he has not worked full-time or at all since 
1991, but he has submitted no business records (he reported 
that he worked as a self- employed farmer) or other 
documentary evidence showing that his service-connected 
disabilities have resulted in employability.  

For all the foregoing reasons, the Board finds that there 
criteria for the award of a TDIU are not met.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A § 5107(b) (West Supp. 2001); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1990).


ORDER

The appeal is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

